Citation Nr: 0918198	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from October 2000 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The Board remanded this case in January 2005 
and July 2007 for further development.


FINDINGS OF FACT

The Veteran's lumbosacral strain is manifested by lumbosacral 
strain with muscle spasm on forward bending and limitation of 
thoracolumbar motion to 50 degrees, but not by severe 
limitation of lumbar spine motion, by pronounced 
intervertebral disc syndrome (IVDS), by thoracolumbar flexion 
limited to 30 degrees or less, by ankylosis, by 
incapacitating episodes of IVDS, or by significant neurologic 
impairment.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for lumbosacral 
strain for the period from August 15, 2001 have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002), 
Diagnostic Code 5293 (2003), Diagnostic Codes 5237-5243 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for the veteran's low back disorder, VA 
provided the veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in an April 
2002 correspondence, except as to notice of the information 
and evidence necessary to substantiate the initial rating and 
the effective date to be assigned a grant of service 
connection in the event his low back claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Once, however, his claim was substantiated through the grant 
of service connection and he was assigned an initial 
disability rating and effective date for the grant of service 
connection in May 2002, VA had no further notice obligations 
under 38 U.S.C.A. § 5103(a) with respect to the veteran's 
disagreement with the initial ratings assigned.  The record 
reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of a statement of the case.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the veteran was provided with the missing 
notice in a March 2006 communication.  The RO thereafter 
readjudicated the claim in supplemental statements of the 
case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  The record does not contain any notice 
deficiency, and the Veteran in any event has not alleged or 
shown prejudice flowing from any such notice deficiency.  See 
Shinseki v. Sanders, --- S.Ct. ----, 2009 WL 1045952 (U.S.) 
(Apr. 21, 2009) (Reversing prior caselaw imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful normally falls upon the party attacking the agency's 
determination).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in connection with his 
claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left knee disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

Service connection for low back disability was granted in a 
May 2002 rating decision.  The RO evaluated the disorder as 
10 percent disabling, effective August 15, 2001.  This 
evaluation has remained in effect since that time.

The service treatment records document complaints of low back 
pain, along with findings of occasional muscle spasm and some 
decrease in lumbar motion.  His reflexes were normal.

On file are VA and private medical records covering the 
period from 2001 through 2006 May 2003.  The records prior to 
August 2002 show complaints of low back pain, bilateral leg 
weakness, and right leg pain and numbness.  Diagnostic 
studies showed the presence of disc protrusion at L5-S1, with 
degenerative changes at the lower lumbar facet joints and 
mild left L5-S1 neural foraminal narrowing.  He evidenced no 
limping and no abnormal spinal curvature, and did not 
complain of sciatica.  His deep tendon reflexes were 2+.  In 
August 2002 he was seen in the emergency room for back pain 
radiating to the left leg; he denied any bowel or bladder 
problems.  He evidenced mild spasms, with normal deep tendon 
reflexes.  On another occasion in August 2002 he was treated 
for back pain, and noted to have lordosis of the lumbosacral 
spine, with no significant tenderness on physical 
examination, little restriction in motion, and normal deep 
tendon reflexes; the clinician concluded that the Veteran's 
pain was not originating from disc herniation.  In December 
2002, the Veteran was fitted with a back brace.  He was noted 
to have an antalgic gait, with normal muscle strength and no 
spasm.  He reported that he was a student who also worked up 
to 15 hours each week.  

In 2003 the Veteran reported low back pain, as well as left 
leg pain and numbness and tingling.  He also reported 
experiencing periodic flare ups of his low back pain.  He 
denied any weakness, foot drop, or bowel or bladder problems.  
Physical examinations in 2003 showed decreased lumbar 
lordosis, with full strength, normal deep tendon reflexes, 
and intact sensation.  There was somewhat decreased range of 
motion.  The veteran was assessed as having likely L5 
radiculopathy without any focal neurologic deficits.  An MRI 
in April 2003 showed disc protrusion at L5-S1 with 
degenerative changes.  On one occasion in May 2003 he 
evidenced absent knee jerks, but with no decrease in 
strength.  Later records show that he was diagnosed as having 
sciatica.

The veteran attended a VA examination in May 2002.  His 
complaints included low back pain and right leg numbness with 
prolonged sitting or standing.  He explained that the pain 
was worse with weather changes or excessive activity.  He 
denied using assistive devices.  He reported that he was a 
student, but experienced pain with most activities.  Physical 
examination showed that he was able to forward flex the 
lumbar spine to 80 degrees; backward extend to 20 degrees; 
and laterally flex to 30 degrees, bilaterally.  No radiation 
of pain was reported during testing.  He was able to heel and 
toe walk without difficulty.  Straight leg raise testing was 
negative.  His deep tendon reflexes were 1+, and there were 
no muscle spasms.  He evidenced no postural abnormalities or 
fixed deformities, and no musculature abnormalities were 
evident.  No neurological abnormalities were identified.

In a March 2003 statement, H.C. (who hold a medical degree) 
and R.C. indicate that they know the Veteran, and that he is 
in constant pain and unable to carry out the usual activities 
of daily living.  In an April 2003 statement, a coworker of 
the Veteran indicates that he had witnessed the Veteran in 
pain.

The veteran was afforded a VA examination in January 2006.  
He reported that he worked in law enforcement.  He complained 
of intermittent low back pain with radiation to the left leg, 
and explained that once every 10 days he experienced a flare 
up of low back pain lasting into the next day.  He also 
described sleep problems and indicated that he experienced 
pain with prolonged driving in his patrol car or with 
prolonged standing.  He explained that he was able to 
continue working even when experiencing severe low back pain, 
but that he guards his activity during those times.  He 
denied erectile dysfunction or urinary dysfunction.  He 
stated that he experiences spasm when the back pain is 
severe.  He denied any unsteadiness or falls, but reported 
that he occasionally wears a back brace.  He denied any 
difficulty with daily personal care and living.  

Physical examination demonstrated low back tenderness without 
muscle spasm.  His gait was normal.  Range of thoracolumbar 
motion testing disclosed flexion to 85 degrees with pain; 
extension to 15 degrees with pain; lateral flexion to 30 
degrees with pain and rotation to 30 degrees without any 
pain.  There was no fatigue or increased pain with 
repetition.  Sensation was intact, strength was full, and 
reflexes were normal.  X-ray studies of the low back were 
negative.  The examiner diagnosed the Veteran as having low 
back pain with radicular symptoms.

The Veteran attended VA orthopedic and neurologic 
examinations in October 2008.  At the neurologic examination, 
he reported low back pain with occasional radiation.  He 
explained that he was employed on a full time basis, and 
missed 2 days of work every 2 weeks.  Physical examination 
showed that he had normal strength and muscle tone, with no 
weakness.  His sensation was intact and he exhibited normal 
reflexes with no neurologic deficits.  The examiner concluded 
that the veteran's neurologic status was best described as 
involving sharp shooting pains down the left leg.  He noted 
generally that the low back disorder itself impacted on 
occupational activity by causing problems with lifting, 
carrying, and reaching, with mild to moderate effects on most 
activities of daily living, and severe effects on traveling.

At the orthopedic examination, the Veteran complained of pain 
and spasm.  He denied any bowel or bladder impairment, except 
for nocturia.  He reported erectile dysfunction.  He 
complained of numbness and paresthesia, as well as fatigue, 
weakness and spasm.  He reported experiencing occasional 
flare ups which would last for hours, and explained that he 
had lost 4 weeks of work over the prior year due to the low 
back disorder.  Physical examination showed that his posture 
and gait were normal.  He evidenced no abnormal spinal 
curvatures.  His strength was full, with no atrophy.  
Sensation and deep tendon reflexes were normal.  There was no 
ankylosis.  Range of thoracolumbar motion testing disclosed 
forward flexion to 90 degrees, with pain beginning at 50 
degrees; extension to 30 degrees, with pain beginning at 15 
degrees; lateral flexion to 30 degrees, with pain beginning 
at 15 degrees; and rotation to 30 degrees, with no pain.  
There was no additional limitation of motion with repetitive 
use.  Diagnostic studies of the low back were normal.  

In several statements, and at an April 2003 hearing before a 
Decision Review Officer, the Veteran reports that his low 
back disability involves symptoms including radiating pain, 
muscle spasm, and leg numbness.  He contends that he uses 
assistive devices at times when the pain is severe, and that 
his primary disability is sciatica from disc herniation.  He 
explains that he began working in law enforcement in 2005, 
and that he misses an average of 3 days of work each month 
because of his back problems as he is always on his feet.  He 
also reports that his sex life and sleep has been affected by 
the low back problems, and that he experiences increased back 
pain with bowel movements and urination.

Analysis

The RO evaluated the veteran's low back disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Effective September 26, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees or not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 1 week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is warranted where there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and 
(6).

Prior to September 26, 2003, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  Pursuant to that code, a 
10 percent evaluation was warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation required 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Alternatively, IVDS was rated by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 and Note 
(1) (2003).

Prior to September 26, 2003, alternative diagnostic codes 
included 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.  

Pursuant to Diagnostic Code 5292, a 10 percent evaluation was 
warranted for slight limitation of lumbar spine motion, a 20 
percent rating was warranted for moderate limitation of 
lumbar spine motion, and a 40 percent evaluation was 
warranted for severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Pursuant to Diagnostic Code 5295, a 10 percent evaluation was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

With a fractured vertebrae which otherwise does not meet the 
criteria for a 60 or 100 percent rating, residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003). 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 

Based on the medical evidence on file, and turning first to 
the period prior to September 26, 2003, the Board finds that 
an evaluation of 20 percent, but not higher, is warranted for 
the Veteran's disorder under DC 5295.  In this regard, the 
evidence shows that the Veteran did occasionally evidence 
muscle spasm on examination, as well as reduced range of 
motion.  In the Board's opinion, the Veteran's clinical 
presentation was consistent with a 20 percent evaluation.  
The Board notes that a 20 percent rating is supported even 
under the criteria in effect as of September 26, 2003.  In 
this regard, although he was able to forward his 
thoracolumbar spine to at least 80 degrees each time he was 
examined by VA, when his low back pain was considered, he was 
functionally able to forward flex only t 50 degrees.  
Accordingly, the Board finds that a 20 percent evaluation is 
warranted for the service-connected low back disorder.

With respect to whether an evaluation in excess of 20 percent 
is warranted, the evidence is entirely silent for any 
evidence of listing of the whole spine to opposite side, or 
positive Goldthwaite's sign.  Moreover, although there is 
some limitation of motion when bending forward, he is able to 
forward flex to at least 80 degrees, and even when pain is 
considered, can flex to at least 50 degrees.  In the Board's 
opinion, this does not approximate marked limitation of 
forward bending in standing position.  In addition, although 
the low back involves osteoarthritic changes, there is no 
loss of lateral motion or narrowing or irregularity of joint 
space.  In short, the evidence does not support a disability 
picture even remotely consistent with that contemplated by 
the criteria for a 40 percent evaluation under DC 5295.  

With respect to a higher rating under DC 5292, although the 
Veteran does evidence some limitation of motion, even when 
pain is considered, he is able to flex to 50 degrees, with 
substantial remaining motion in the other planes of 
excursion.  According to 38 C.F.R. § 4.71a, Note (2) 
following the General Rating Formula for Diseases and 
Injuries of the Spine, normal forward flexion is to 90 
degrees, normal backward extension is to 30 degrees, normal 
lateral flexion is to 30 degrees, and normal rotation is to 
30 degrees.  The evidence does not show that the Veteran has 
any weakness, fatigue, incoordination or other factors 
tending to further limit his motion.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  Given the rather substantial range of 
motion retained by the Veteran, the Board finds that his 
disability picture is no reasonably characterizable as 
involving severe limitation of lumbar motion.  A higher 
rating under DC 5292 is not warranted.

Turning to the version of DC 5293 in effect prior to 
September 23, 2002, the Veteran primarily contends that his 
low back disorder is productive of severe neurologic 
impairment.  Notably, however, although he has been noted to 
have diagnostic evidence of disc protrusion and possible L5 
radiculopathy, the evidence as a whole does not show any 
significant neurologic deficits associated with the low back 
disorder.  He has consistently demonstrated full strength, 
without any atrophy.  With very few exceptions, his deep 
tendon reflexes have been normal, and on the one occasion 
during which his knee reflexes were absent, the clinician 
noted the absence of weakness.  The evidence does not show 
foot drop in the Veteran, and he does not claim to have ever 
experienced such impairment.  His gait has typically been 
normal.  Further, although he has occasionally demonstrated 
muscle spasm, the medical records are largely silent for any 
demonstration of such symptoms.  The Board acknowledges that 
the veteran has possible L5 radiculopathy, and that he 
contends he has sciatica.  He has reported numbness and 
tingling in his legs.  The Veteran has repeatedly emphasized 
the findings on diagnostic studies to argue that he has 
severe neurologic impairment.  The VA examiners, however, 
have all found no evidence of any significant neurologic 
deficits, including as to the claimed sensory disturbances in 
the legs.  The Veteran clearly does not have symptoms 
consistent with sciatic neuropathy. 

In short, the Board finds that the evidence does not support 
assignment of a 60 percent evaluation under DC 5293, for 
pronounced intervertebral disc syndrome.

Effective September 23, 2003, DC 5293 was amended to allow 
the evaluation of intervertebral disc syndrome on the basis 
of incapacitating episodes.  Notably, however, the Veteran 
does not contend, and the evidence does not show, that he has 
at any point experienced an incapacitating episode of 
intervertebral disc syndrome, or even that he experienced 
symptoms which resulted in physician-prescribed bed rest.  A 
higher rating under the version of DC 5293 in effect as of 
September 23, 2002 is not warranted.

As to whether a higher rating is warranted by combining the 
separate evaluations of the orthopedic and neurologic 
manifestations of IVDS, the Board again finds that the 
veteran does not have any significant neurological component 
to his low back disorder.  Although diagnostic studies show 
findings such as disc protrusion, and he has been diagnosed 
as having possible radiculopathy, his VA examiners have 
consistently noted the absence of any neurologic deficits.  
His muscle spasms are only evident occasionally, and his deep 
tendon reflexes are typically normal.  He has not 
demonstrated any loss of strength or atrophy.  Sensation in 
the legs is normal to testing.

The veteran contends that his low back pain is increased with 
his bowel and bladder functions.  He also contends that he 
has erectile dysfunction secondary to his low back disorder.  
The Board points out that he does not actually contend that 
the back disorder has led to bowel and bladder dysfunction.  
Nor does the evidence otherwise show a bowel or bladder 
impairment.  As to erectile dysfunction, the evidence does 
not show that any physician has diagnosed such a disorder and 
related it to the low back disorder.

In short, there is no evidence of any significant 
neurological impairment associated with the low back 
disorder.  Consequently, there is no basis on which to 
separately evaluate any neurologic manifestations of the low 
back disorder for any period involved in this appeal.  See 
generally, 38 C.F.R. § 4.124, Diagnostic Code 8520 (2008).  A 
rating higher than 20 percent under Diagnostic Code 5293 is 
not warranted.

Turning to the criteria in effect as of September 26, 2003, 
the Board notes that the criteria in Diagnostic Code 5243 
mirrors that of former Diagnostic Code 5293.  For the reasons 
expressed in the discussion of Diagnostic Code 5293, a 40 
percent evaluation under Diagnostic Code 5243 is not 
warranted on the basis of incapacitating episodes.

With respect to whether a higher rating is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent evaluation requires forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence clearly shows that his thoracolumbar spine retains 
motion in all excursions, and clearly is not ankylosed.  
Moreover, even when functional loss due to pain is 
considered, he is consistently able to forward flex to well 
beyond 30 degrees.  A 40 percent evaluation therefore is not 
warranted.

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine requires the separate evaluation of 
associated objective neurologic abnormalities.  As already 
discussed, the Board finds that the veteran does not manifest 
any associated objective neurologic abnormalities.  He does 
not claim an actual bowel or bladder dysfunction, but rather 
contends that straining with defecation or urination causes 
increased back pain.  His complaints of radiating pain and 
numbness, despite diagnostic evidence of disc protrusion and 
possible radiculopathy, have not been found to be correlated 
with actual neurologic impairment, and his reflexes are 
largely normal.  His VA examiners have consistently concluded 
that the Veteran does not have any objective neurologic 
impairment associated with the low back disorder.  In short, 
there simply is no objective neurologic abnormality to 
separately evaluate.

Accordingly, the Board concludes that a rating in excess of 
20 percent for low back disability is not warranted.  
38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  For some time after service the 
Veteran was a student, during which time he would work on a 
part time basis.  Since at least 2005 he has worked in the 
law enforcement field.  Although he reports that his low back 
disorder causes him to miss approximately 4 weeks each year 
of work, he has neither adduced evidence corroborating his 
assertion, nor (more importantly) adduced any evidence 
showing that his absences have impacted on his employment.  
He does not contend that he has been disciplined for missing 
work, that he was disadvantaged in terms of promotions, or 
that any other adverse action by his employer has occurred or 
is being considered.  Moreover, the Veteran indicates that he 
is able to work through his low back pain when required.
 
Given that the Veteran has been steadily employed for a 
number of years, without any demonstrated impact of his low 
back disorder on his employment (despite his assertion of 
missing about one month a year of work), the Board finds that 
the veteran's low back disorder is not productive of marked 
interference with employment as to require referral for 
consideration of an extraschedular evaluation.  The Board 
points out that the assignment of a 20 percent evaluation in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993). 

The Board notes that although the veteran experiences some 
problems with his activities of daily living, he does not 
contend that he is unable to perform those activities.

In addition, there is no evidence that his low back 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  He has been seen in the 
emergency room on occasions for low back pain, but was not 
hospitalized.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for the low back disability, assigned an effective 
date for the grant of August 15, 2001.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the veteran's low back 
disorder has remained at the 20 percent level, but not 
higher, since August 15, 2001.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning August 15, 2001, a higher rating is not warranted 
for any time since the award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 


ORDER

Entitlement to a 20 percent evaluation lumbosacral strain is 
granted, effective for the entire period from August 15, 
2001.






____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


